—In an action for a judgment declaring that the defendants are obligated to defend and indemnify the plaintiff in an action entitled Nichols v Abbey Richmond Ambulance Serv., pending in the Supreme Court, Westchester County, under Index No. 6427/96, the defendants appeal from a judgment of the same court (Donovan, J.), entered September 14, 2000, which, inter alia, made the declaration.
Ordered that the judgment is affirmed, with costs.
“ ‘An insured’s good faith belief in nonliability, when reasonable under the circumstances, may excuse a delay in notifying his * * * insurer of an accident’ ” (Chimenti v Allstate Ins. Co., 253 AD2d 534; see, Argentina v Otsego Mut. Fire Ins. Co., 207 AD2d 816, affd 86 NY2d 748). The Supreme Court properly found that the plaintiff demonstrated a good faith, reasonable belief in nonliability so as to excuse its eight-month delay in notifying the defendants of the underlying accident. Neither the manner in which the accident occurred, the apparently *502trivial nature of the injury, nor the medical treatment rendered would have made a prudent person believe that a personal injury claim would be pursued (see, Briggs v Nationwide Mut. Ins. Co., 176 AD2d 1113; cf., New York Cent. Mut. Fire Ins. Co. v Riley, 234 AD2d 279). O’Brien, J. P., Krausman, Florio and Schmidt, JJ., concur.